internal_revenue_service number release date index number ----------------------- ------------------------ ----------------------------- ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-143184-04 date june ------------------------- -------------------- -------------------------- ----------------------- --------------------------------------------------------------------------------------------- ----------------------- legend grantor grantor trust a foundation -------------------------------------------- date date dear ----------------------- this is in response to your authorized representative’s letter of date and prior correspondence in which you request rulings under sec_2522 sec_2033 sec_2035 sec_2036 and sec_2038 of the internal_revenue_code the facts and representations submitted are as follows grantor and grantor are husband and wife on date grantor and grantor created trust an irrevocable_trust and propose to fund it with cash and publicly_traded_securities a is designated as trustee the trust article i a of trust_indenture provides that trust is to pay a unitrust_amount annually to foundation article i c defines the unitrust_amount as an amount equal to percent of the net fair_market_value of trust assets determined as of the first business_day of each taxable_year article i d provides that trust will terminate fifteen years after the date of funding of trust on termination the remaining principal other than any amount distributable to charity will be distributed to named grandchildren either outright or in trust depending upon whether a_trust then exists for the benefit of that grandchild plr-143184-04 article ii b provides that for a short taxable_year and for the year in which the unitrust payments terminate the unitrust_amount is to be prorated on a daily basis subject_to the above additional contributions may be made to trust article iii provides that if at the time of any distribution foundation is not an organization described in sec_170 sec_2055 and sec_2522 the trustee is to pay the unitrust_amount to such charitable organizations described in these sections as the trustee selects in his sole discretion article iv provides that the trustee is prohibited from engaging in any act of self-dealing as defined in sec_4941 from making any taxable_expenditures as defined in sec_4945 from retaining any excess_business_holdings as defined in sec_4943 that would subject trust to tax under sec_4943 and from acquiring or retaining any assets that would subject trust to tax under sec_4944 the trustee is to make distributions at such times and in such manner as not to subject trust to tax under sec_4942 article vii provides for the appointment of successor trustees subject_to the limitation that neither grantor nor grantor may be appointed as trustee the foundation article iii of the articles of incorporation of foundation provides that the purpose of foundation is to make grants to one or more public charitable organizations described in sec_501 sec_170 sec_2055 and sec_2522 article iii of the by-laws of foundation provides that the board_of directors consists of no less than three individuals who shall be elected annually by the existing board_of directors grantor and grantor are two of the initial five directors of foundation article iii l of the by-laws as well as article vii d of the articles of incorporation provides that any director who is also the grantor of a charitable_lead_trust that has foundation as its charitable_beneficiary may not cast any vote for the appointment of any individual as director if such individual is either related or subordinate to such grantor within the meaning of sec_672 further such grantor director may not vote on matters relating to funds received from the charitable_lead_trust or act on any matter relating to those funds including voting on any disbursements or grants from such funds finally any funds received from the charitable_lead_trust shall at all times be maintained in a separate_account on date the internal_revenue_service issued a determination_letter indicating that foundation is exempt from federal_income_tax under sec_501 as an organization described in sec_501 and that foundation is a private_foundation within the meaning of sec_509 plr-143184-04 grantor and grantor have asked for the following rulings trust is a charitable_lead_unitrust the funding of which will be a completed_gift for federal gift_tax purposes upon funding trust grantor and grantor will be entitled to a gift_tax deduction under sec_2522 based on the present_value of the unitrust_interest determined in accordance with sec_25 d v of the gift_tax regulations on the death of either grantor or grantor no portion of the principal of trust will be included in his or her gross_estate pursuant to sec_2033 sec_2035 sec_2036 or sec_2038 ruling_request sec_2501 provides for the imposition of a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 provides that as to any property or part thereof of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_25_2511-2 provides that a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during the year to or for_the_use_of the charitable purposes described therein sec_2522 provides that where a donor transfers an interest in property to a person or for a use described in sec_2522 and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 no deduction shall be allowed for the interest which is or has been transferred to the person or for the use described in sec_2522 unless in the case of any interest other than a remainder_interest the interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_25_2522_c_-3 defines the term unitrust_interest as an irrevocable right plr-143184-04 pursuant to the instrument of transfer to receive payment not less often than annually of a fixed percentage of the net fair_market_value determined annually of the property that funds the unitrust_interest in computing the net fair_market_value of the property that funds the unitrust_interest all assets and liabilities shall be taken into account without regard to whether particular items are taken into account in determining the income from the property the net fair_market_value of the property that funds the unitrust_interest may be determined on any one date during the year or by taking the average of valuations made on more than one date during the year provided that the same valuation_date or dates and valuation methods are used each year payments under a unitrust_interest may be paid for a specified term of years or for the life or lives of certain individuals each of whom must be living at the date of the gift and can be ascertained at such date sec_25_2522_c_-3 provides that where a charitable interest in the form of a unitrust_interest is in trust the charitable interest generally is not a unitrust_interest if any amount may be paid_by the trust for a private purpose before the expiration of all the charitable unitrust interests sec_25 d provides that the amount of the deduction in the case of the contribution of a partial interest in property is the fair_market_value of the partial interest on the date of the gift the fair_market_value of a unitrust_interest is its present_value sec_25 d v provides that the present_value of a unitrust_interest is determined by subtracting the present_value of all interests in the transferred property other than the unitrust_interest from the fair_market_value of the transferred property grantor and grantor created trust an irrevocable unitrust under which a unitrust_amount is distributed annually to foundation a qualified charitable_organization for a term of years at the end of the term of years the remaining trust assets will be distributed to grantor and grantor 2’s grandchildren or their issue grantor and grantor now propose to fund trust grantor and grantor may not serve as trustees of trust may not appoint any related or subordinate individual as a director of foundation and may not act on any matter concerning funds received by foundation from trust any funds received by foundation from trust shall at all times be maintained in a separate_account thus upon funding grantor and grantor will give up all dominion and control of the transferred funds and will have no power to change their disposition the unitrust_interest payable to foundation satisfies the requirements of sec_25 c - c vii and is therefore a fixed percentage distributed yearly of the fair_market_value of the property within the meaning of sec_2522 the unitrust_interest payable to foundation is the sole amount payable from trust prior to trust termination accordingly the transfer to trust will be a completed_gift for federal gift_tax purposes and grantor and grantor will be entitled to a gift_tax_charitable_deduction to the extent of his or her contribution in the amount of the present_value of the unitrust plr-143184-04 interest payable to foundation determined in accordance with sec_25 d v ruling_request sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of death sec_2035 provides in part that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of such property or an interest therein would have been included in the decedent's gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein that would have been so included sec_2036 provides in part that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides in part that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death grantor and grantor created trust an irrevocable unitrust under which a unitrust_amount is distributed annually to foundation for a term of years at the end of the term of years the remaining trust assets will be distributed to grantor and grantor 2’s grandchildren or their issue grantor and grantor may not serve as trustees of plr-143184-04 trust may not appoint any related or subordinate individual as a director of foundation and may not act on any matter concerning funds received by foundation from trust thus grantor and grantor have retained no interest in no right to alter or revoke and no reversion in the property transferred to trust accordingly no portion of the property transferred to trust will be included in the gross_estate of either grantor or grantor except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
